Citation Nr: 1815440	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-37 388	)	DATE
)
)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung or respiratory disorder (claimed as weak lungs).

2.  Entitlement to service connection for a cardiovascular disorder (claimed as ischemic heart disease).

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for prostate hypertrophy. 

5.  Entitlement to service connection for hypothyroidism. 

6.  Entitlement to service connection for peripheral sensory neuropathy of the bilateral upper extremities. 

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1955 to November 1957; in the United States Air Force from November 1958 to October 1962; and again in the United States Army from November 1962 to October 1976, to include service in the Republic of Vietnam from August 1968 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO denied all of the Veteran's claims.

The Veteran filed a Notice of Disagreement (NOD) in February 2012.  The RO furnished the Veteran a Statement of the Case (SOC) in August 2015.  The Veteran filed his Substantive Appeal (VA Form 9) in October 2015.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Records Development

At the outset, the Board notes that the Veteran's service treatment records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973 and have not been located.  See June 2011 Response from the NPRC (reflecting that the Veteran's entire SMR  record is "fire-related"); See also M21-1, Part III, Subpart iii, Chapter 2, Section E, Paragraph 1 (Records Destroyed by Fire at the NPRC).  

In such instances where the Veteran's service records are presumed destroyed, by no fault of the Veteran, there is a heightened duty to assist the Veteran in developing the evidence that might support his claims, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As to the Veteran's claims before the Board, including entitlement to service connection for a lung or respiratory disorder (claimed as weak lungs); a cardiovascular disorder (claimed as ischemic heart disease); hypertension; prostate hypertrophy; hypothyroidism; peripheral sensory neuropathy of the bilateral upper extremities; peripheral neuropathy of the lower bilateral extremities; and an acquired psychiatric disorder, to include PTSD, the Board has determined that it is necessary to conduct an exhaustive search for alternative records in an attempt to reconstruct the Veteran's file.

Additionally, it does not appear that the Veteran has been fully advised that he may submit evidence from alternative sources to establish his claim for service connection.  Such alternate forms of evidence may include buddy statements from fellow service members.  Moreover, it is does not appear that the Veteran was provided with an NA Form 13055 to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct the lost service data.  See M21-MR Part III.iii.2.E.26 (pertaining to records destroyed at the NPRC).  Inasmuch as it appears that additional action by VA may be fruitful in either obtaining pertinent medical information from alternative sources or documenting that any such putative record cannot be obtained, the Board determines that further development is warranted.

Examination

As to the specific claims of entitlement to service connection for a cardiovascular disorder (claimed as ischemic heart disease); hypertension; peripheral sensory neuropathy of the bilateral upper extremities; and peripheral neuropathy of the bilateral lower extremities, further development is also necessary.  

More specifically, the Board acknowledges that the Veteran's personnel records reveal that he served in country in the Republic of Vietnam from August 12, 1968 to August 10, 1969.  Since the Veteran is presumed, by operation of law, to have been exposed to herbicide agents, to include Agent Orange, coincident with his service in Vietnam, the Board is of the belief that additional medical guidance, including examination with a medical opinion, may be helpful in order to determine the nature and cause of the Veteran's claimed disorders, namely a cardiovascular disorder; hypertension; peripheral sensory neuropathy of the bilateral upper extremities; and peripheral neuropathy of the bilateral lower extremities.

Regarding the claim for a cardiovascular disorder, the Board acknowledges that effective August 31, 2010, ischemic heart disease was added to the list of covered herbicide diseases subject to presumptive service connection.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010); 38 C.F.R. § 3.309 (e).  By way of background, a November 2010 treatment record, authored by Dr. D.A., revealed that the Veteran had been under the physician's care since 1985.  Additionally, the treatment note revealed that the Veteran exhibited signs of possible atherosclerotic cardiovascular disease.  Because the records did not reflect a diagnosis of ischemic heart disease, an examination was scheduled.  In a June 2011 VA examination, conducted by Dr. C.A., the Veteran provided subjective reports of angina, dyspnea, fatigue, and dizziness.  The Veteran also self-reported that he was diagnosed with ischemic heart disease and congestive heart failure in 1971 while on active duty.  Upon examination, the VA examiner provided diagnoses of hypertensive heart disease and congestive heart failure with left ventricular hypertrophy.  The VA examiner also noted sinus bradycardia, moderate in severity; borderline cardiomegaly, mild in severity; and early diastolic dysfunction, mild left atrial enlargement ejection fraction of 60 percent, and mild concentric left ventricular hypertrophy, all moderate in severity.  The VA examiner did not provide a diagnosis of ischemic heart disease.  Additional private treatment records were submitted, but there still remains no diagnosis of ischemic or coronary artery heart disease of record.  Nonetheless, the clinical data of record do indicate hypertension as an etiological basis for the diagnosis of the Veteran's atherosclerotic cardiovascular disease and his hypertensive heart disease and congestive heart failure.

In this regard, the Board is cognizant that although a positive association between hypertension and herbicide exposure, including Agent Orange, has not been recognized for purposes of presumptive service connection, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  By way of background, in a December 2005 private examination, the physician, Dr. D.A., noted that the Veteran had a history of hypertension.  In a December 2008 pulmonary consultation report, the Veteran self-reported that he had a history of hypertension for the last 50 years.  Additionally, a November 2010 note submitted by the Veteran's private physician, Dr. D.A., reveals that the Veteran had been under the physician's care since 1985.  The physician also noted that the Veteran had risk factors including hyperlipidemia and hypertension.  Also, the June 2011 VA examination concluded with a diagnosis of hypertensive heart disease and congestive heart failure.  In light of the NAS study findings, the Board finds that an examination and opinion are necessary to determine whether the Veteran's hypertension is etiologically related to his exposure to herbicide agents, including Agent Orange, in service.

Regarding the claims for peripheral sensory neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities, it is not clear to the Board whether the Veteran has the specific type of peripheral neuropathy included in the exposure to herbicide agents-presumptive diseases, including early onset peripheral neuropathy.  38 C.F.R. § 3.309 (e) (2017).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled Veterans and Agent Orange: Update 2010 (Update 2010), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307 (a)(6)(ii) and 38 CFR 3.309 (e) with the term "early-onset" and removed the Note to 38 CFR 3.309 (e) requiring that the neuropathy be "transient." 

The changes effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.  This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the last in-service exposure in order to qualify for the presumption of service connection.  In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure. See 78 FR 54763-01. 

Thus, the Board seeks a medical opinion as to the nature and cause of the Veteran's peripheral sensory neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities, and on remand, the AOJ should afford the Veteran VA examinations to obtain sufficient etiological opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for exhaustive development in efforts to obtain for association with the record copies of any available service treatment records and/or service personnel records.  In this regard, the AOJ should inform the Veteran that his service treatment records are presumed lost or destroyed, furnish him a copy of the National Archives (NA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) and the NA Form 13075 (Questionnaire About Military Service), and ask him to complete and return the forms to VA.

2.  If the Veteran completes and returns the NA Form 13055 and NA Form 13075, as requested above, the AOJ should request from the Records Reconstruction Unit of the NPRC (or its equivalent source) an additional search from alternate sources of all available service treatment records, including any separately maintained clinical records; sick reports; morning reports; service personnel file; and any other sources.  All facilities where such records may be stored should be search.  If such records have been destroyed, are irretrievably lost, and/or the search efforts of alternative sources otherwise yield negative results, it must be so certified for the record, and the Veteran should be notified.  The scope of the search must be noted in the record (along with a description of the extent of the search conducted and an explanation for the negative results, e.g., record of unavailability).

3.  The AOJ should contact the Veteran and inform of the alternative sources of evidence he may provide in support of his claims, including copies of any service treatment records and/or service personnel records in his possession, statements from service medical personnel, buddy statements, employment physical examination reports, medical evidence from private health care providers, and pharmacy prescription records, etc.

4.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his disabilities on appeal and to provide authorizations for VA to obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

5.  After instructions (1), (2), (3) and (4) are completed, to the extent possible, the AOJ should arrange for a VA examination of the Veteran to determine the determine the nature and cause of his heart (cardiovascular) disorder and hypertension.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire record must be made available to examiner in conjunction with the examination.  The examiner should respond to the following:

Heart (Cardiovascular) Disorder:

(a)  Please identify (by diagnosis) each heart (cardiovascular) disorder found/shown by the record.

(b)  Please identify the likely cause for each heart (cardiovascular) disorder entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that any such disorder began in (or is otherwise related to) the Veteran's military service, to include, but not limited to his exposure to herbicide agents?

(c)  If a heart disorder shown is deemed to be unrelated to service, the examiner should, if possible, identify the likely cause considered more likely and explain why that is so.

Hypertension:

(a)  Please identify the likely cause for the Veteran's hypertension.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that any such disorder began in (or is otherwise related to) the Veteran's military service, to include, but not limited to his exposure to herbicide agents?

(b)  If the Veteran's hypertension shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

**In responding to the questions for heart disorder and hypertension, the examiner should assume that the Veteran was exposed to herbicide agents in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's hypertension and his heart disorder, to include hypertensive cardiovascular disease, are not the presumptive list diseases associated with the exposure to herbicide agents, or that the National Academy of Sciences may not have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.

**Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's hypertension and his heart disorder, to include hypertensive cardiovascular disease, or if his hypertension, and if any such heart disorder manifested in an unusual manner.

**Then, the examiner should address whether there is a medically sound basis to attribute in anyway the diagnosis of hypertension and/or a heart disorder, to include hypertensive cardiovascular disease, to the Veteran's in-service exposure to herbicide agents, and explain why that is, or is not so.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

6.  After instructions (1), (2), (3), and (4) are completed, to the extent possible, the AOJ should arrange for a VA examination of the Veteran to determine the nature and cause of his peripheral sensory neuropathy of the right and left upper extremities, and his peripheral neuropathy of the right and left lower extremities.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire record must be made available to examiner in conjunction with the examination.  The examiner should respond to the following:

Upper Extremities

(a)  Based on the examination of the Veteran and a review of the record, is the Veteran's peripheral sensory neuropathy of right and left upper extremities of (1) an early-onset, or (2) a delay-onset?

(b)  If the Veteran's peripheral sensory neuropathy of the right and left upper extremities is identified to be of an "early-onset" type, is it at least as likely as not (a 50 percent or greater probability) that any such disorder had its onset within a year after the last date on which the Veteran was exposed to an herbicide agent during service, in this case, August 10, 1969?  The examiner should explain why that is, or is not so.

(c)  If the Veteran's peripheral sensory neuropathy of the right and left upper extremities is identified to be of a "delayed-onset" type, is it at least as likely as not (a 50 percent or greater probability) that any such disorder began in (or is otherwise related to) the Veteran's military service, to include, but not limited to his exposure to herbicide agents?  The examiner should explain why that is, or is not so.

**In responding to question (c), the examiner is asked to consider and discuss the scientific and statistical data from the National Academy of Sciences that pertain to peripheral neuropathy and exposure to Agent Orange.  The opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's peripheral sensory neuropathy of the right and left upper extremities, or if his peripheral sensory neuropathy of the right and left upper extremities manifested in an unusual manner.  Then, the examiner is ask to address  whether there is a medically sound basis to attribute in any way the diagnosis of peripheral sensory neuropathy of the right and left upper extremities to the Veteran's in-service exposure to herbicide agents.

**Please Note: The Board is cognizant that there is no presumption of service connection for delayed-onset peripheral neuropathy due to exposure to herbicide agents.  The question here is what is the likelihood that this Veteran's peripheral sensory neuropathy of the right and left upper extremities is related to his exposure to herbicide agents, given his medical history, family history, absence or presence of other risk factors, etc.

Lower Extremities

(a)  Based on the examination of the Veteran and a review of the record, is the Veteran's peripheral neuropathy of right and left lower extremities of (1) an early-onset, or (2) a delay-onset?

(b)  If the Veteran's peripheral neuropathy of the right and left lower extremities is identified to be of an "early-onset" type, is it at least as likely as not (a 50 percent or greater probability) that any such disorder had its onset within a year after the last date on which the Veteran was exposed to an herbicide agent during service, in this case, August 10, 1969?  The examiner should explain why that is, or is not so.

(c)  If the Veteran's peripheral neuropathy of the right and left lower extremities is identified to be of a "delayed-onset" type, is it at least as likely as not (a 50 percent or greater probability) that any such disorder began in (or is otherwise related to) the Veteran's military service, to include, but not limited to his exposure to herbicide agents?  The examiner should explain why that is, or is not so.

**In responding to question (c), the examiner is asked to consider and discuss the scientific and statistical data from the National Academy of Sciences that pertain to peripheral neuropathy and exposure to Agent Orange.  The opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's peripheral neuropathy of the right and left lower extremities, or if his peripheral neuropathy of the right and left lower extremities manifested in an unusual manner.  Then, the examiner should address whether there is a medically sound basis to attribute in any way the diagnosis of peripheral neuropathy of the right and left lower extremities to the Veteran's in-service exposure to herbicide agents.

**Please Note: The Board is cognizant that there is no presumption of service connection for delayed-onset peripheral neuropathy due to exposure to herbicide agents.  The question here is what is the likelihood that this Veteran's peripheral neuropathy of the right and left lower extremities is related to his exposure to herbicide agents, given his medical history, family history, absence or presence of other risk factors, etc.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case

7.  Then, the AOJ should review the record, conduct any additional development deemed necessary (including any other VA examinations if required), and re-adjudicate the claims.  If the benefits sought on appeal remain denied, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if otherwise order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




